Title: From George Washington to the Board of War, 26 February 1779
From: Washington, George
To: Board of War


Gentlemen
Head Quarters Middle Brook 26th Feby 1779

I am honored with yours of the 19th 22d and 23d instants with their several enclosures—General Duportails plan for the formation of the Corps of Miners and sappers shall be immediately revised and returned by himself with the amendments which may be, in my opinion, proper—I will have the dispute of Rank between Majors Mentges, Murray and Nichols carefully examined and will transmit to the Board such determination as shall seem, upon a full investigation, conformable to justice and the Rules established by Congress for the regulation of Rank throughout the Army.
I will write to Major Burchardt commanding the German Battalion and make him account for the total deficiency of Ammunition. I have the Honor &c.
